Dear Auditor Schweich:
You have submitted a fiscal note and fiscal note summary prepared pursuant to § 116.175, RSMo, concerning a proposed constitutional amendment passed by the Missouri General Assembly (House Joint Resolution No. 2). The fiscal note summary which you submitted is as follows:
  It is estimated this proposal will result in little or no costs or savings for state and local governmental entities.
Pursuant to § 116.175, RSMo, we approve the legal content and form of the fiscal note summary. Since our review of the fiscal note summary is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the House Joint Resolution or as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _________________ CHRIS KOSTER Attorney General *Page 1